FILED
                              NOT FOR PUBLICATION                            DEC 22 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MANJIT SINGH,                                     No. 06-72740

               Petitioner,                        Agency No. A77-835-411

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Manjit Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse

credibility finding and will uphold the determination unless the evidence compels a

contrary result. Don v. Gonzales, 476 F.3d 738, 741 (9th Cir. 2007). We review

de novo constitutional due process challenges to immigration decisions. Cinapian

v. Holder, 567 F.3d 1067, 1073 (9th Cir. 2009). We deny the petition.

         Contrary to Singh’s assertion, the record shows the IJ made an explicit

adverse credibility determination. Substantial evidence supports the IJ’s adverse

credibility finding based on Singh’s submission of a fraudulent medical document.

See Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir. 2004) (upholding agency’s

reliance on the submission of fraudulent documents, the genuineness of which

went to the heart of the petitioner’s claim). Accordingly, his asylum and

withholding claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

         The record also belies Singh’s assertion that the IJ and the BIA failed to

consider his CAT claim. Substantial evidence supports the agency’s denial of his

CAT claim because it is based on the same evidence that the agency found to be

not credible, and Singh points to no other evidence showing it is more likely than

not he will be tortured. See id. at 1157.




                                             2
      Finally, we reject Singh’s claim that the IJ violated his due process rights by

denying his request for a continuance because Singh was not prevented from

reasonably presenting his case. See Ibarra-Flores v. Gonzales, 439 F.3d 614, 620

(9th Cir. 2006). The IJ granted Singh a five-month continuance in which to

prepare and send interrogatories to the government’s investigators in India in order

to attempt to rebut the evidence that the medical document was fraudulent, but

Singh failed to do so. Singh did not proffer any other evidence to the IJ at the next

hearing. Thus, the IJ did not err in denying another continuance. See Lata v. INS,

204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error for a due process violation).

      PETITION FOR REVIEW DENIED.




                                          3